IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


AUGUSTUS FELECCIA AND JUSTIN T.              : No. 359 MAL 2017
RESCH,                                       :
                                             :
                    Respondents              : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
                                             :
             v.                              :
                                             :
                                             :
LACKAWANNA COLLEGE A/K/A                     :
LACKAWANNA JUNIOR COLLEGE, KIM               :
A. MECCA, MARK D. DUDA, WILLIAM E.           :
REISS, DANIEL A. LAMAGNA, KAITLIN            :
M. COYNE AND ALEXIS D. BONISESE,             :
                                             :
                    Petitioners              :


                                        ORDER



PER CURIAM

      AND NOW, this 29th day of November, 2017, the Petition for Allowance of

Appeal is GRANTED. The issues, as stated by Petitioner, are:


      1. Is a Pennsylvania college required to have qualified medical personnel
         present at intercollegiate athletic events to satisfy a duty of care to the
         college’s student-athletes?

      2. Is an exculpatory clause releasing “any and all liability” signed in
         connection with participation in intercollegiate football enforceable as
         to negligence?